Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 1 of 9 PagelD #: 5525

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

\

PHARMACY CORPORATION OF Civil Action No. 16-1123-RGA

AMERICA/ASKARI CONSOLIDATED

LITIGATION, CONSOLIDATED

 

MEMORANDUM OPINION

Jeffrey S. Cianciulli, WEIR & PARTNERS LLP, Wilmington, DE; Walter Weir, Jr., Steven E.
Angstreich, Amy R. Brandt, Andrew Park, WEIR & PARTNERS, Philadelphia, PA; James
Sawyer, LAW OFFICE OF JAMES SAWYER, Jericho, NY,

Attorneys for Kaveh Askari, Onco360 Holdings 1, Inc., Onco360 Holdings 2, Inc., and Onco360
Holdings 3, Inc.

Brett D. Fallon, FAEGRE DRINKER BIDDLE & REATH LLP, Wilmington, DE; Christopher G.
Kelly, Stosh M. Silivos, HOLLAND & KNIGHT LLP, New York, NY; Jeremy M. Sternberg,
HOLLAND & KNIGHT, Boston, MA,

Attorneys for Pharmacy Corporation of America.

September 3, 2021

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 2 of 9 PagelD #: 5526

ANDREWS, 4. DISTRICT JUDGE:

Before the Court is Plaintiffs’ “Motion to Amend Judgment and/or for New
Trial Pursuant to F.R.C.P 52 and 59.” (D.I. 230). I have reviewed the parties’ briefing.
(D.I. 231, 232, 233).

I BACKGROUND

This case is the consolidation of two related lawsuits. In one, Plaintiffs Kaveh
Askari, Onco360 Holdings 1, Inc., Onco360 Holdings 2, Inc., and Onco360 Holdings 3,
Inc., brought suit against Defendant Pharmacy Corporation of America. In the other,
Pharmacy Corporation of America brought suit against Askari individually. The Court
conducted a remote bench trial on July 6 to 8, 2020. (D.L. 218, 219, 220). Following
post-trial briefing, on September 8, 2020, I issued a Trial Opinion. (D.I. 224). The Final
Judgments issued on September 16, 2020. (D.I. 228, 229). Plaintiffs now move to
amend Paragraph 1 of one of the Final Judgments (D.I. 229) and/or for a new trial. (D.1.
231 at 1).

Il. PLAINTIFFS’ BRIEFING IS STRUCK

Plaintiffs filed a brief in support of their motion (D.I. 231) that clearly violates
the Local Rules. It is twenty pages long. It has no Statement of Facts. It literally has a
caption with that heading (id. at 1), but what follows is the statement that in the interest
of “brevity,” Plaintiffs “rely upon” the Pretrial Order, the trial transcript and exhibits
and its two post-trial briefs. (/d.). That is in excess of 70 pages for the pretrial order
and briefs, 635 pages for the trial transcript, and more pages than I care to count for the
exhibits. The rules do not permit this. The brief is to contain a “concise statement of
facts, with supporting references to the record, presenting the background to the

questions at issue.” D.Del. LR 7.1.3 (c)(1)(E).

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 3 of 9 PagelD #: 5527

There are reasons for that rule. First, it forces counsel to develop a coherent
statement of relevant facts. Second, it provides the Court with the source material
necessary to consider the arguments a party raises. The way Plaintiffs have presented
their arguments does neither.

Thus, Plaintiffs not only violate the cited rule, but by purporting to rely upon
705 pages plus the exhibits, Plaintiffs also violate the rule restricting the brief to twenty
pages. See D.Del. LR 7.1.3(a)(4) (“Length”).

For the violations of the rules, Plaintiffs’ briefing is struck. Since there is no
briefing, the motions are denied. In the interests of justice, I will nevertheless consider
the multiple arguments Plaintiffs make.

Il. MOTION TO AMEND FINDINGS PURSUANT TO RULE 52(b)

Plaintiffs move for the Court to amend its findings under Rule 52(b) to
“properly reflect the testimony regarding Net Debt at the time of the Second Call.” (D.L
231 at 2-3). Plaintiffs seek to have the Court amend its findings and “raise the Second
Call purchase calculation [from $18,854,499]! to $20,976,894.” (Id. at 2-3).

Defendant counters that the issues Plaintiffs raise are not “basic or essential” to
the litigation as such issues are not related to a claim asserted in the complaint. (D.I. 232
at 1). Defendant argues that the “court appropriately determined that Plaintiffs proved
neither a breach at the First Call...nor any failure to include shared services revenue in
the EBITDA calculation.” (/d. at 2). These determinations, Defendant asserts, “properly
disposed of Plaintiffs’ Second Call claims, and thus the Loan balance at the time of the
Second Call is not an issue that is ‘basic or essential’ to the litigation.” (/d.).

Under the Federal Rules of Civil Procedure, upon a timely motion, “the court

may amend its findings — or make additional findings — and may amend the judgment

 

' (See D.J. 224 at 6 [noting the purchase price calculation for the Second Call was $18,854,499]). Since
Plaintiffs did not prove that $18,854,499 was the wrong amount, the judgment awarded Plaintiffs nothing,

3

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 4 of 9 PagelD #: 5528

accordingly.” Fed. R. Civ. P. 52(b). “The purpose of a Rule 52(b) motion is to ‘correct
manifest errors of law or fact... .” Alcon Research Ltd. v. Barr Labs. Inc., 2012 WL
928189, at *1 (D. Del. 2012), aff'd, 745 F.3d 1180 (3d Cir. 2014) (citing Power
Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., 762 F. Supp. 2d 710, 717 (D.
Del. 2011)). A Rule 52(b) motion to amend is permitted “only when the issues are
‘basic or essential’ to the litigation.” Jd. (citation omitted). “Importantly, Rule 52(b)
does not permit a party to get a ‘second bite at the apple,’ e.g., by relitigating old
issues.” Alcon Research, 2012 WL 928189, at *1 (emphasis omitted). ““The scope of a
motion for reconsideration. . . is extremely limited.” Blystone v. Horn, 664 F.3d 397,
415 (3d Cir. 2011).

Here, Plaintiffs have not identified a “manifest error of law or fact” that merits
correction. Plaintiffs argue, instead, that the Second Call purchase price was incorrectly
calculated because no debt should have been subtracted, and the judgment should be
reflected to amend that. However, this is not a manifest error of law or fact, because this
was not an issue at trial.

In the Trial Opinion, the Court identified the remaining allegations pertaining to
the Second Call: “(1) the First Call breach means that the First Call is null and void, and
therefore the Second Call is also null and void,. . . or, in the alternative, (2) the First
Call breach means that Defendant had to purchase 62.5% of the membership interests at
Second Call.” (D.I. 224 at 8).? The Court identified that these Counts “also claim that
the purchase price was incorrectly calculated because ‘revenues derived from shared
services’ were not included in the EBITDA calculation.” (/d. at 8-9). Whether the

Second Call purchase price was incorrectly calculated because of debt being improperly

 

? Plaintiffs essentially concede that they did not raise this issue in the operative complaint. (D.I. 233 at 1-
2). Plaintiffs imply that it was “first learned at trial.” (/d. at 2), But the trial was not about accounting
issues that were not raised before trial. And, I note, | am certainly unpersuaded that there was any plain
error.

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 5 of 9 PagelD #: 5529

subtracted was not raised as an issue for trial. Therefore, it is not a “manifest error” and
is not an issue that is “basic and essential” to this litigation that meets the standard for
amending the judgment under Rule 52(b).

Thus, Plaintiffs’ motion to amend the judgment under Rule 52(b) is denied.

IV. MOTION TO AMEND FINDINGS PURSUANT TO RULE 59(e)

Plaintiffs argue for the Court to amend its judgment under Rule 59(e) to correct
its errors: (1) “in failing to find that the [Working Capital Loan or “WCL”] was fixed at
$10 [million] and that any increase in the WCL was a Major Decision;” (2) “in failing
to conclude that the increase in the WCL was an unauthorized Related Party
Transaction under §5.8(c);” (3) “in ignoring that the First Call Option required strict
compliance;” (4) “in not excluding Mortimer’s testimony for lack of foundation and
relevance instead relying upon his conclusions;” and (5) “in determining that Plaintiffs
did not plead a cause of action for breach of the implied covenant of good faith and fair
dealing.” (D.I. 231 at 4-15). Defendant asserts that Plaintiffs did not show clear error
under Rule 59(e) and that Plaintiffs are “recycling familiar arguments to reargue
essentially every issue the Court has addressed.” (D.I. 232 at 3-4).

Federal Rule of Civil Procedure 59(e) provides that a party may make a motion
to alter or amend a judgment within 28 days after the entry of judgment. Fed. R. Civ. P.
59(e). To succeed on a motion to alter or amend a judgment, the moving party must
show “(1) an intervening change in the controlling law; (2) the availability of new
evidence that was not available when the court [issued its order]; or (3) the need to
correct a clear error of law or fact or to prevent manifest injustice.” Max's Seafood Café
ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). The purpose of
such a motion is to “correct manifest errors of law or fact.” Jd. A motion to alter or

amend a judgment “that advances the same arguments already thought through and

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 6 of 9 PagelD #: 5530

rejected by the court — rightly or wrongly — should be denied.” Lopez Garza v.
Citigroup Inc., 2016 WL 7297364, at *1 (D. Del. Dec. 9, 2016) (citing Lazaridis v.
Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)). “[T]he standard for obtaining relief under
Rule 59(e) is a difficult one to meet.” Siemens Medical. Sols. USA, Inc. v. Saint Gobain
Ceramics & Plastics, Inc., 2009 WL 4891774, at *2 (D. Del. Dec. 16, 2009).

Plaintiffs have not met that demanding standard. Plaintiffs contend that
numerous errors in the Court’s opinion merit correction. Despite the litany of errors
Plaintiffs raise, Plaintiffs do not identify a “clear error of law or fact” that merits
correction. The fact that the Court failed to find certain facts or failed to make certain
conclusions does not amount to “clear error.” Instead, Plaintiffs use this briefing to
reargue its trial evidence, while claiming that the Court erred in its findings and
conclusions, seemingly because Plaintiffs simply disagree with the Court’s
consideration of the evidence and evidentiary decisions. That is not the purpose of a
motion to alter or amend the judgment under Rule 59(e). See Lopez Garza, 2016 WL
7297364, at *1.

Contrary to Plaintiffs’ contentions, the Court fully considered and evaluated
Plaintiffs’ evidence. For instance, Plaintiffs argue that the Court should amend the
judgment as it erred in failing to find that the Working Capital-Loan was fixed at $10
million and that any increase in the loan was a Major Decision. (D.I. 231 at 4-8).
However, the Court evaluated the evidence, determined that Plaintiffs had not met their
burden of establishing that the relevant contract provision was ambiguous, and
concluded that increases in the Working Capital Loan were not Major Decisions. (D.I.
224 at 9-14).

As another example, Plaintiffs argue that the judgment should be amended to

correct the Court’s error in not excluding Dr. Mortimer’s testimony. Before trial, I

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 7 of 9 PagelD #: 5531

dismissed Plaintiffs’ motion in limine pertaining to Dr. Mortimer’s testimony “without
prejudice to plaintiffs making whatever objections at trial they want to make to the
relevance of this particular testimony.” (D.I. 187 at 5). At trial, Dr. Mortimer’s direct
testimony spanned 41 pages of transcript. (D.I. 220 at 557-598). I sustained the first
defense objection. (/d. at 565). I overruled a defense objection based on lack of
“relevance” of a demonstrative exhibit. Ud. at 570). I overruled a defense objection to
another exhibit as being “hypothetical.” (Ud. at 582). I overruled a defense objection to
a third exhibit as being “hypothetical.” (Ud. at 590). I overruled a defense objection to a
fourth exhibit based on lack of foundation. (Id. at 596).? Those were the only
objections made at trial, and none of them are cited in Plaintiffs’ briefing. (D.I. 231 at
11-13). Plaintiffs then had the opportunity to cross-examine Dr. Mortimer, which they
did. Ud. at 599-622). The cross-examination was vigorous, but it did not shake my
confidence in Dr. Mortimer’s credibility, including that his opinions relating to
Plaintiffs’ case were well-supported. There is no clear error in the evidentiary rulings
that were made, and nothing else was objected to at the trial.

Plaintiffs also argue that the Court erred in concluding that there had not been a
breach of the implied covenant of good faith and fair dealing and that the Court should
amend the Final Judgment to reflect that. (D.I. 231 at 13). The Court considered and
decided this issue in the Trial Opinion. (D.L. 224 at 16-18). The Court noted that even if
Plaintiffs had properly alleged a specific implied covenant,’ they had not met their

burden in showing that Defendant breached it. /d. at 17). Based on the testimony at

 

3 The fourth exhibit was in support Defendant’s affirmative case (which Defendant lost) and is irrelevant
to the issues raised by the present motion.

4 There could be some inconsistency between the Trial Opinion (D.I. 224 at 16) and an earlier opinion
(D.I. 86 at 9-10) where I permitted the claim of the breach of the covenant of good faith and fair dealing
to stand on the basis that the implied covenant was that Defendant would not drive down the purchase
price by raising the Working Capital Loan. In any event, I also decided the issue on the basis that there
was such a claim. (D.I. 224 at 16-18).

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 8 of 9 PagelD #: 5532

trial, the Court concluded that “the record reflects that Defendant did not act in bad faith
when increasing the Working Capital Loan.” (/d.)

Finding facts and reaching conclusions that are not in Plaintiffs’ favor are not
“clear error[s]” nor “manifest injustice[s].” Fed. R. Civ. P. 59(e). As demonstrated in
the Trial Opinion and in the record, the Court fully evaluated the evidence and made
findings and conclusions based on that evidence. Plaintiffs now seek to rehash the
decisions made before trial, at trial, and in the Trial Opinion without identifying a clear
error of law or fact that would permit amendment of the judgment.

Plaintiffs’ motion to alter or amend the judgment under Rule 59(e) is denied.
V. MOTION FOR NEW TRIAL

Plaintiffs argue for a new trial on two grounds, to correct errors in the Court’s
(1) decisions on the motions in limine; and (2) determinations of credibility of the
witnesses and the impact of the witnesses’ testimony. (D.I. 231 at 15-20). Defendant
contends that Plaintiffs have not shown the requisite manifest errors to meet their
burden under Rule 59(a). (D.I. 232 at 12).

Rule 59(a) provides that the Court may grant a new trial “after a nonjury trial for
any reason for which a rehearing has heretofore been granted in a suit in equity in
federal court.” Fed. R. Civ. P. 59(a). Ina nonjury case, a motion for a new trial “should
be based upon manifest error of law or mistake of fact, and a judgment should not be set
aside except for substantial reasons.” 11 Wright & Miller’s Federal Practice &
Procedure (3d ed.) § 2804, at 68. The determination of whether to grant a new trial is
within the sound discretion of the trial court. Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 36 (1980).

Plaintiffs have not identified a “manifest error” that merits a new trial. Instead,

Plaintiffs argue that the Court “improperly excluded” evidence that was essential to

 
Case 1:16-cv-01123-RGA Document 234 Filed 09/03/21 Page 9 of 9 PagelD #: 5533

their case and “erred” in finding certain testimony credible. (D.I. 231 at 18, 20).
Notably, Plaintiffs have not cited any case law showing that decisions on motions in
limine or on witness credibility are “reason[s] for which a rehearing has heretofore been
granted in a suit in equity in federal court.” See Fed. R. Civ. P. 59(a). But even if they
are, such decisions are well within the role of the trial court, and I do not think there
was any error, let alone “manifest error.”

Under Third Circuit precedent, “[d]iscretionary rulings regarding the
admissibility of evidence are still best left to the province of the trial judge.” Yohn v.
Love, 76 F.3d 508, 525 (3d Cir. 1996). Similarly, “[t]he credibility of witnesses is
quintessentially the province of the trial court.” Dardovitch v. Haltzman, 190 F.3d 125,
140 (3d Cir. 1999). I made discretionary decisions regarding the admissibility of
evidence and gave credence to witness testimony where I thought such credence was
merited. There is no manifest error in my conclusions that a witness was “a very
credible and convincing witness” (D.I. 224 at 15), nor is there manifest error in
believing one witness over another. Such decisions are well within my role as the fact
finder.

Plaintiffs’ request for a new trial is denied.
VI. CONCLUSION

Plaintiffs’ motion to amend the judgment under Federal Rules of Civil
Procedure 52 and 59 (D.I. 230) is denied. Plaintiffs’ motion for a new trial under Rule
59 (D.L. 230) is denied.

A separate order will be entered.

 
